DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2022 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6-14, 16-20, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-20 of U.S. Patent No. 10,497,248 B2 in view of Pesz et al. (Pub # US 2016/0292990 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the same inventive concept has been claimed as shown in the table listed below with in view of Pesz’s teaching of “a message comprising: an alert, and at least one of the following: a Short Message Service (SMS) text message, or an electronic mail message” [0094] and further in view of Ribbich’s teaching of location determination.
Instant Application # 16/700,148

1. A salt level monitoring system for a water softener tank, the system comprising: a salt level sensor configured to sense a salt level in a water softener tank and generate a signal when the salt level falls below a predetermined threshold; an identifier associated specifically with the water softener tank; a message comprising: an alert associated with the identifier; and at least one of the following: a Short Message Service (SMS) text message, or an electronic mail message; a wireless communications device in communication with the salt level sensor, wherein the wireless communications device is configured to transmit a message indicating an alert to a network upon receiving the signal and is further configured to communicate the message as a Short Message Service (SMS) text message or an electronic mail message; and mobile communications device configured to receive the message and display the alert to a screen. 
US Patent # 10,497,248

1.  A salt level monitoring system for a water softener tank, the system comprising: a salt level sensor configured to sense a salt level in a water softener tank, generate a signal when the salt level falls below a predetermined threshold and wirelessly send a first message indicating an alert 
following the signal; a wireless communications device in communication with the salt level sensor, the wireless communications device being remote from the salt level sensor, wherein the wireless communications device is configured to 
wirelessly receive the first message indicating the alert and wirelessly transmit a second message indicating the alert to a network, wherein the network is operable to send a third message indicating the alert to a subscribing device upon wirelessly receiving the second message, wherein the wireless communications device operates as bridge between the salt level sensor and the network;  and wherein the salt level sensor communicates with the wireless communications device using a communications protocol that is a more power efficient than a communications protocol used between the wireless communications device and the network.

3.  The system of claim 1, wherein the subscribing device is a mobile communications device configured to wirelessly receive the third message and display the alert to a screen.
2. The system of claim 1, wherein the wireless communications device is configured to communicate the message to at least one of the following: a Local Area Network (LAN) using an IEE 802.11 communications protocol; a Personal Area Networks (PAN) using an IEEE 802.15 communications protocol; and a Wide Area Network (WAN) using a cellular communications protocol.
2.  The system of claim 1, wherein the wireless communications device is 
configured to wirelessly communicate the second message to the network using at 
least one of the following: an IEE 802.11 communications protocol; an IEEE 
802.15 communications protocol; and a cellular communications protocol.
6. The system of claim 4, wherein the mobile communications device includes a predictive notification system, wherein the predictive notification system collects a history of alerts and predicts a timeframe for a subsequent alert.
5.  The system of claim 3, wherein the mobile communications device includes a predictive notification system, wherein the predictive notification system collects a history of alerts and predicts a timeframe for a subsequent alert.
7. The system of claim 4, wherein the mobile communications device is further configured to display an icon indicating a relative strength for receiving the message from the wireless communications device.
6.  The system of claim 3, wherein the mobile communications device is further configured to display an icon indicating a relative strength for receiving the message from the wireless communications device.
8. The system of claim 7, wherein the mobile communications device refreshes display of the icon according to calibration messages received from the wireless communications device.
7.  The system of claim 6, wherein the mobile communications device refreshes display of the icon according to calibration messages received from the wireless communications device.
9. A salt level monitoring system for a water softener tank, the system comprising: a salt level sensor configured to sense a salt level in a water softener tank and generate a first signal when the salt level falls below a predetermined threshold in the water softener tank; an identifier associated specifically with the water softener tank a wireless communications device in communication with the salt level sensor, wherein the wireless communications device is configured to transmit a second signal to a remote alarm upon receiving the first signal and is further configured to communicate the message as a Short Message Service (SMS) text message or an electronic mail message; and mobile communications device configured to receive the message and display the alert to a screen; and a wireless base station connected to a network, wherein the wireless base station is configured to detect the second signal and communicate a message indicating an alert to the network upon detecting the second signal.
10.  A salt level monitoring system for a water softener tank, the system comprising: a monitoring device configured to sense a salt level in a water softener tank arranged in a first location, the monitoring device being 
configured to wirelessly generate a first signal at a frequency when the salt level falls below a predetermined threshold in the water softener tank, wherein the first signal includes a preconfigured identifier for distinguishing one monitoring device from another; an alarm device arranged in a second location 
distal to the first location, the alarm device being in wireless communication with the monitoring, device, wherein the alarm device is configured to wirelessly transmit a second signal upon wirelessly receiving the first signal from the monitoring device at the frequency, wherein the second signal includes 
the preconfigured identifier;  and a wireless base station arranged in a third location distal to the first and second locations, the wireless base station being connected to a network, wherein the wireless base station is configured to wirelessly detect the second signal from the alarm device and communicate a message indicating an alert corresponding to the salt level sensor having the preconfigured identifier to the network upon detecting the second signal, wherein the wireless base station is operable to send the message indicating the alert to a subscribing device upon wirelessly receiving the second signal, wherein the alarm device operates as a wireless bridge between the monitoring device and the wireless base station; and wherein the monitoring device communicates with the alarm device using a communications protocol at the frequency that is more power efficient than a communications protocol used between the alarm device and the wireless base station.
10. The system of claim 9, wherein the wireless base station is configured to monitor the second signal at about 315MHz.
11.  The system of claim 10, wherein the alarm device is configured to wirelessly detect the first signal at the frequency of about 315 MHz and wirelessly transmit the second signal to the wireless base station over a Local Area Network (LAN).
11. The system of claim 9, further comprising a display unit, wherein the message is configured to display the alert to the display unit.
12.  The system of claim 10, wherein the alarm device comprises a display, wherein the alarm device is configured to display the alert to the display.
12. The system of claim 9, wherein the wireless base station is configured to communicate over the Internet.
13.  The system of claim 10, wherein the wireless base station comprises a gateway configured to communicate over the Internet.
13. A salt level monitor for a water softener tank comprising: a salt level sensor configured to sense a salt level in a water softener tank and generate a signal when the salt level falls below a predetermined threshold in the water softener tank; an identifier associated specifically with the water softener tank; a mobile communications device configured to receive the message and display an alert including the identifier to a screen; and a system connecting the sensor to other devices, networks, or automation systems to provide information to the user outside of a single-point receiver and is further configured to communicate the message as a Short Message Service (SMS) text message or an electronic mail message.
14.  A salt level monitor system for a water softener tank, comprising: a salt level sensor configured to sense a salt level in a water softener tank, generate a signal when the salt level falls below a predetermined threshold in the water softener tank, and wirelessly send a first message indicating an 
alert following the signal; and an alarm system arranged remote from the salt 
level sensor, the alarm system being in wireless communication with the salt 
level sensor, the alarm system being configured to wirelessly receive the first 
message indicating the alert and wirelessly transmit a second message indicating the alert to a network, wherein the network is operable to send a third message indicating the alert to a device, network or automation system to provide information to a user upon wirelessly receiving the second message, wherein the alarm system operates as bridge between the salt level sensor and the network;  and wherein the salt level sensor communicates with the alarm system using a communications protocol that is a more power efficient than a communications protocol used between the alarm system and the network.
14. The salt level monitor of claim 13, wherein the system comprising at least one of the following: a) a sniffer/gateway that is connected to a home hub point-to-point network; b) a separate circuit board and housing that monitors communication sent by a transmitter at about 315MHz intended for a display unit and interfaces to a local internet hub to communicate salt level status; c) hardware connected to a transmitter that provides wireless hub support; and d) a transmitter board including components to send messages to a local internet or WIFI hub to share salt status.
15.  The salt level monitor system of claim 14, wherein the alarm system comprises each of the following: a) a sniffer/gateway that is connected to a home hub point-to-point network; b) a separate circuit board and housing that monitors communication sent by a transmitter at about 315 MHz intended for a 
display unit and interfaces to a local internet hub to communicate salt level status; c) hardware connected to a transmitter that provides wireless hub support; and d) a transmitter board including components to send messages to a local internet or WIFI hub to share salt status.
16. The salt level monitor of claim 13 further comprising a system for when the salt level changes from full to below a threshold, an alert is sent to a user informing the user of the condition via connectivity to at least one of a gateway, WIFI, and an SMS Text message.
16.  The salt level monitor system of claim 14 wherein when the salt level changes from full to below a threshold, an alert is sent to a user informing the user of the condition via connectivity to at least one of a gateway, WIFI, and an SMS Text message. 
17. The salt level monitor of claim 13 further comprising: a predictive notification system to a low salt condition: wherein a history is collected and predictive algorithms are used to anticipate when a salt reservoir is about to drop below a desired refill level, and wherein time of day and week can be incorporated to take advantage of a user preference for personal shopping or contacting a salt vendor during normal business hours.
17.  The salt level monitor system of claim 14 further comprising: a predictive notification system to a low salt condition, wherein a history is collected and a predictive algorithm is used to anticipate when a salt reservoir is about to drop below a desired refill level.
18. The salt level monitor of claim 13, wherein the system is a home automation solution and protocol comprising at least one of the following: a) a Bluetooth or Bluetooth Mesh protocol for many-to-many over low energy close proximity Bluetooth radio to allow devices to re-transmit messages from nearby peers and extend the range of the overall device network; b) a webmesh wireless network allowing each node to repeat data transfer to extend range; c) a Z-Wave wireless smart home control technology which operates at about 908 MHz : d) a universal power bus that uses building power wiring to transmit signals to control remote devices; e) a Google thread that uses 6LoWPAN (IEEE802.15) wireless protocol with mesh communication; f) an Insteon protocol that uses power wiring and radio frequency to control remote devices; and h) a Zigbee small low-power digital radio for close proximity low data rate communication.
18.  The salt level monitor system of claim 14, wherein the system is a home automation solution and protocol comprising at least one of the following: a) a Bluetooth or Bluetooth Mesh protocol for many-to-many over low energy close proximity Bluetooth radio to allow devices to re-transmit messages from 
nearby peers and extend the range of the overall device network; b) a webmesh 
wireless network allowing each node to repeat data transfer to extend range; c) a Z-Wave wireless smart home control technology which operates at about 908 MHz: d) a universal power bus that uses building power wiring to transmit signals to control remote devices;  e) a Google thread that uses 6LoWPAN (IEEE802.15) wireless protocol with mesh communication;  f) an Insteon protocol that uses power wiring and radio frequency to control remote devices;  and h) a 
Zigbee small low-power digital radio for close proximity low data rate communication.
19. The monitor of claim 13 further comprising: an alert signaler located in a frequented area of a house so it will be noticed when it alarms; and software and hardware to wirelessly communicate to a wireless network or a device on a wireless network, wherein the wireless communication includes transmitting alerts, slat status, and other conditions through an internet and to an application on a mobile device, tablet, or computer using a messaging protocol.
19.  The salt level monitor system of claim 14 further comprising: an alert signaler located in a frequented area of a house so it will be noticed when it alarms; and software and hardware to wirelessly communicate to a wireless network or a device on a wireless network, wherein the wireless communication includes transmitting alerts, slat status, and other conditions through an internet and to an application on a mobile device, tablet, or computer using a messaging protocol.
20. The monitor of claim 13 further comprising at least one of the following: a) an LCD unit or other unit which acts as a signal strength meter and sends out packets of information from a transmitter to a remote receiver during a set period of time while in a calibration stage, wherein the unit is used by a user to move around at a distance away from the transmitter to find a location for the remote receiver that has good reception and if the user moves too far away, there will be times the receiver does not receive a packet and the icon will turn off, b) receiver electronics in communication with a valve board of a softener that lets the softener valve board receive commands from a transmitter, decode them, and handle the 'low- salt' condition through a display, WIFI connection, or other alarm; and c) a remote alarm that can be placed up to 100 feet away from the tank and is battery operated with at least 5 years of life.
20.  The salt level monitor system of claim 14 wherein the alarm system comprises: a) an LCD unit or other unit which acts as a signal strength meter and sends out packets of information from a transmitter to a remote receiver during a set period of time while in a calibration stage, wherein the unit is used by a user to move around at a distance away from the transmitter to find a location for the remote receiver that has good reception and if the user moves too far away, there will be times the receiver does not receive a packet and the icon will turn off;  and b) receiver electronics in communication with a valve board of a softener that lets the softener valve board receive commands from a transmitter, decode them, and handle the `low-salt` condition through a display, WIFI connection, or other alarm;  and wherein the alarm system can be placed up to 100 feet away from the tank and is battery operated with at least 
5 years of life.
25. The system of claim 1, wherein the mobile communications device further
comprises a location sensor and is further configured to display the alert when the
location sensor indicates a user’s current location is in a predetermined area.
4. The system of claim 3, wherein the mobile communications device includes a location sensor, wherein the mobile communications device is further configured to display the alert when the location sensor indicates a current location in a predetermined area.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687